


Exhibit 10.6

 

RESTRICTED STOCK AWARD AGREEMENT

 

THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”), is entered into as of
the 1st day of October, 2004, by and between WMG Parent Corp., a Delaware
corporation (“Parent”), and Paul-Rene Albertini (the “Executive”). Capitalized
terms used herein and not otherwise defined shall have the respective meanings
set forth in the “Employment Agreement” (as defined herein).

 

R E C I T A L S:

 

WHEREAS, Warner Music Services Limited (the “Company”), an indirect majority
owned subsidiary of Parent, or one of its direct or indirect subsidiaries, and
the Executive have entered into an employment agreement, dated November 28, 2002
(as amended, superceded or replaced from time to time, the “Employment
Agreement”); and

 

WHEREAS, the Board of Directors of Parent (the “Board”) has determined to sell
to the Executive on the date hereof (the “Effective Date”) the restricted stock
provided for herein (the “Restricted Stock Award”), such sale to be subject to
the terms and conditions set forth herein.

 

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth as
supplemented by the terms set out in the Schedule A entitled “UK Resident
Executive”, the parties hereto agree as follows:

 

1.                                       Purchase of Restricted Stock.  Subject
to the terms and conditions set forth in this Agreement, Parent hereby sells to
the Executive, and the Executive hereby purchases from Parent, effective as of
the Effective Date (which is the date hereof), 212,0441 shares of Class A Common
Stock of Parent (the “Restricted Shares”) for an aggregate purchase price of
$250,000.00. The Board acknowledges to the Executive that such purchase price is
the fair market value of the Restricted Shares on the Effective Date (the
“Initial Value”), determined without regard to any restrictions applicable
thereto other than restrictions which by their terms do not lapse.  The
Restricted Shares shall vest in accordance with Section 2 and Section 5 hereof.

 

--------------------------------------------------------------------------------


 

2.                                       Vesting.

 

(a)                                  Service-Based Restricted Stock.  Except as
otherwise provided in this Agreement, one-third of the Restricted Shares (the
“Service-Based Restricted Stock”), shall vest and become non-forfeitable in four
equal installments on the day prior to each of the first, second, third and
fourth anniversaries of the Effective Date provided that the Executive remains
employed with the Company on each such date, such that one hundred percent
(100%) of the Service-Based Restricted Stock shall be vested and non-forfeitable
on the day prior to the fourth anniversary of the Effective Date; provided that
any unvested Service-Based Restricted Stock shall become vested and
non-forfeitable upon a termination of the Executive’s employment with the
Company (A) due to his death, (B) by the Company due to his Disability or
without Cause or (C) by the Executive for Good Reason, in each case on or after
a “Change in Control” (as defined in Section 2(b)(iii)(6)) or, in the case of a
termination by the Company without Cause or a termination by the Executive for
Good Reason, in anticipation of a Change in Control (a termination described in
the foregoing proviso being referred to hereinafter as a “CIC Termination”).

 

(b)                                 Performance-Based Restricted Stock.  Except
as otherwise provided in this Agreement, two-thirds of the Restricted Shares
(the “Performance-Based Restricted Stock”) shall contingently vest in equal
installments on the day prior to each of the first, second, third and fourth
anniversary of the Effective Date provided that the Executive remains employed
with the Company on each such date (the “Service Condition”), but shall not be
considered to be fully vested until and unless the condition described in
Section 2(b)(i) or 2(b)(ii), as applicable, has been satisfied (each such
condition, a Performance Condition”).

 

(i)                                     With respect to one-half of the
Performance-Based Restricted Stock, the Performance Condition shall be the
occurrence of a 2X Restricted Stock Liquidity Event.

 

(ii)                                  With respect to the other one-half of the
Performance-Based Restricted Stock, the Performance Condition shall be the
occurrence of a 3X Restricted Stock Liquidity Event.

 

(iii)                               For purposes of this Section 2(b), and also
as and if used elsewhere in this Agreement, the following terms shall have the
following meanings:

 

(1)                                  “2X Investor Equity Value” shall mean (X)
two times the Investment minus (Y) the aggregate amount of cash and “Fair Market
Value” (as defined below) of readily marketable securities or other assets
(determined at the time of receipt) received by the Investors in respect of the
Investor Equity prior to or coincident with the time of determination.

 

2

--------------------------------------------------------------------------------


 

(2)                                  “3X Investor Equity Value” shall mean (X)
three times the Investment minus (Y) the aggregate amount of cash and Fair
Market Value of readily marketable securities or other assets (determined at the
time of receipt) received by the Investors in respect of the Investor Equity
prior to or coincident with the lime of determination.

 

(3)                                  “2X Restricted Stock Liquidity Event” shall
mean (A) the first sale in an underwritten offering of Parent’s Class A Common
Stock pursuant to a registration statement on Securities and Exchange Commission
(“SEC”) Form S-l or otherwise under the Securities Act of 1933, as amended (the
“Securities Act”) (an “IPO”), at a per share price which implies an aggregate
value of the Investor Equity at the time of the IPO of at least the 2X Investor
Equity Value, (B) following an IPO, or any transaction other than an IPO which
causes Parent’s Class A Common Stock, or all or substantially all of the
securities into which such Class A Common Stock is converted or for which it is
exchanged, to be listed for trading on a national securities exchange or quoted
on an automated quotation system, the average closing price of Parent’s Class A
Common Stock, or such securities into which Class A Common Stock is converted or
for which it is exchanged, on the primary exchange on which, or system over
which, it is traded over any 20 consecutive trading days is such that the
implied aggregate value of the Investor Equity at the end of such 20 consecutive
trading days, based on such average price, is at least the 2X Investor Equity
Value, determined as of the first of such 20 consecutive trading days, or (C) a
Bonus Liquidity Event occurs which results in a combination of cash and readily
marketable securities being paid or provided to the Investors having an
aggregate value (as determined by the Board in good faith as of the time of
receipt) of at least the 2X Investor Equity Value.

 

(4)                                  “3X Restricted Stock Liquidity Event” has
the same meaning as a 2X Restricted Stock Liquidity Event, except that the term
“2X Investor Equity Value” each time it appears in Section 2(b)(iii)(3) above
shall be replaced with “3X Investor Equity Value.”

 

(5)                                  “Bonus Liquidity Event” shall mean a Change
in Control, or other event (e.g., a leveraged recapitalization in which the
proceeds are paid out to the Investors as dividends and/or redemptions), in
which consideration is paid to Investors in respect of the Investor Equity in
the form of cash, readily marketable securities or a combination of both.

 

3

--------------------------------------------------------------------------------


 

(6)                                  “Change in Control” shall mean a “Change of
Control,” as defined in the certificate of incorporation of Parent, as amended
from time to time.

 

(7)                                  “Fair Market Value” shall mean the price at
which the asset in question would change hands in an arms’ length sale between a
willing buyer and a willing seller, with neither being under any compunction to
buy or sell and each with full knowledge of all relevant facts, as determined by
the Board in good faith; provided that, in determining Fair Market Value of the
securities of any member of the Parent Group, the Board shall take into account
the free cash flow, revenue and EBITDA and such other methodologies and
characteristics as it may determine to be relevant, and shall (A) adjust the
Fair Market Value of the securities to take into account the illiquidity of
securities which are not publicly traded and (B) make no adjustment on account
of any control premium.  Notwithstanding the above, the Fair Market Value of any
freely tradable security which is of a class listed for trading on an
established securities market or established trading system shall be the average
of the high and low trading prices of such class of securities, as reported on
the primary market or trading system on which such securities are listed on the
date Fair Market Value is determined.

 

(8)                                  “Investment” shall mean $1.25 billion.

 

(9)                                  “Investor Equity” shall mean all equity
securities of all members of the Parent Group, including common and preferred
stock and warrants, options and other instruments convertible or exercisable
into, or redeemable for, common or preferred stock, either (A) purchased or
otherwise received by the Investors on or prior to March 1, 2004 or (B) received
by the Investors following March 1, 2004, without cost to the Investors, in
respect of the equity securities described in the preceding clause (A).

 

(10)                            “Investors” shall mean all of (i) Thomas H. Lee
Equity Fund V, L.P., (ii) Thomas H. Lee Parallel Fund V, L.P., (iii) Thomas H.
Lee Equity (Cayman) Fund V, L.P., (iv) Putnam Investments Holdings, LLC, (v)
Putnam Investments Employees’ Securities Company 1 LLC, (vi) Putnam Investments
Employees’ Securities Company II LLC, (vii) 1997 Thomas H. Lee Nominee Trust,
(viii) Thomas H. Lee Investors Limited Partnership, (ix) Bain Capital Partners
Integral Investors, LLC, (x) Bain Capital VII Coinvestment Fund, LLC, (xi) BCIP
TCV, LLC, (xii) Providence Equity Partners IV, L.P., (xiii) Providence Equity
Operating Partners IV, L.P. and (xiv) Lexa Partners LLC, or any

 

4

--------------------------------------------------------------------------------


 

affiliate of any of them, in each case which purchases Investor Equity on or
prior to March 1, 2004.

 

(11)                            “Parent Group” shall mean Parent, the Company
and each direct or indirect subsidiary of any of them.

 

Notwithstanding anything in this Agreement to the contrary, the Service
Condition applicable to each share of Performance-Based Restricted Stock shall
be deemed to have been attained upon a CIC Termination.

 

(c)                                  The term “Vested Restricted Shares,” as
used herein, shall mean (i) each share of Service-Based Restricted Stock on and
following the time that the vesting condition set forth in Section 2(a) hereof
has been actually or deemed satisfied as to such share, (ii) each share of
Performance-Based Restricted Stock on and following the time that both the
Service Condition and the Performance Condition have been actually or deemed
satisfied as to such share and (iii) each share of Performance-Based Restricted
Stock not described in the immediately preceding clause (ii) on an following the
day prior to the seventh anniversary of the Effective Date, so long as the
Executive remains employed by the Company on such day.  Restricted Shares which
have not become Vested Restricted Shares arc hereinafter referred to as
“Unvested Restricted Shares.”

 

3.                                       Taxes.  The Executive shall pay to the
Company or Parent promptly upon request, and in any event at the time the
Executive recognizes taxable income in respect of the Restricted Stock Award, an
amount equal to the taxes the Company or Parent determines it is required to
withhold under applicable tax laws with respect to the Restricted Shares. Such
payment shall be made in the form of cash.  As a condition to the effectiveness
of the Restricted Stock Award, the Executive shall make a timely and valid
election pursuant to Section 83(b) of the Internal Revenue Code of 1986, as
amended (the “Code”) to realize taxable income in respect of the grant of the
Restricted Stock Award, in an amount equal to the Initial Value less the
purchase price paid for the Restricted Shares.  Notwithstanding the above,
because the Company and the Executive acknowledge that the purchase price for
the Restricted Shares is equal to the Initial Value, so long as the Executive
makes a timely and valid Code Section 83(b) election in respect of the
Restricted Shares the Company and the Executive agree that no tax is due, and no
withholding is necessary, upon or on account of the Executive’s purchase of the
Restricted Shares.

 

4.                                       Certificates.  Certificates evidencing
the Restricted Shares shall be issued by Parent and shall be registered in the
Executive’s name on the stock transfer books of Parent promptly after the date
hereof, but shall remain in the physical custody of Parent or its designee at
all times prior to, in the case of any particular Restricted Shares, the date
such Restricted Shares become Vested Restricted Shares.  As a condition to the
receipt of this Restricted Stock Award, the Executive shall deliver to Parent a
stock power, duly endorsed in blank, relating to the Restricted Shares.

 

5

--------------------------------------------------------------------------------


 

5.                                       Effect of Termination of Employment.

 

(a)                                  Upon the termination of the Executive’s
employment with the Company for any reason, the Restricted Shares shall be
subject to the Call Option described in Section 5(b) below.  For purposes of
this Agreement, such a termination may be (i) by the Company for Cause or on
account of the Executive’s Disability, by the Executive without Good Reason or
on account of the Executive’s death (a “5(a)(i) Termination”) or (ii) by the
Company without Cause or by the Executive for Good Reason (a “5(a)(ii)
Termination”).

 

(b)                                 Call Option.

 

(i)                                     Other than as set forth in the second
sentence of Section 5(b)(ix), upon the termination of the Executive’s employment
with the Company for any reason (or no reason), Parent shall have the right and
option (the “Call Option”), but not the obligation, to purchase, or to cause any
member of the Parent Group designated by Parent (the “Call Assignee”) to
purchase, from the Executive, on and after the Initial Call Date any or all of
the Restricted Shares.  The purchase price (the “Call Price”) of the Restricted
Shares subject to purchase under this provision (the “Called Shares”) shall be
as follows:

 

(1)                                  In the event of a 5(a)(i) Termination, (A)
as to each Called Share which is an Unvested Restricted Share immediately prior
to the Initial Call Date of such share, the lower of the Fair Market Value of
such share on the date of the applicable “Call Notice” (as defined below) or the
Initial Value of such share, and (B) as to each Called Share which is a Vested
Restricted Share immediately prior to the Initial Call Date of such share, the
Fair Market Value of such share on the date of the applicable Call Notice.

 

(2)                                  In the event of a 5(a)(ii) Termination, as
to each Called Share of Service-Based Restricted Stock and Performance-Based
Restricted Stock which is a Vested Restricted Share immediately prior to the
Initial Call Date of such share, or which becomes a Vested Restricted Share upon
termination of employment solely because such termination is a CIC Termination,
the Fair Market Value of such share on the date of the applicable Call Notice

 

(3)                                  In the event of a 5(a)(ii) Termination, as
to each Called Share of Service-Based Restricted Stock and Performance-Based
Restricted Stock which is an Unvested Restricted Share immediately prior to the
Initial Call Date of such share (other than such a share which becomes a Vested
Restricted Share upon termination of employment solely because such termination
is a

 

6

--------------------------------------------------------------------------------


 

CIC Termination), the lower of the Fair Market Value of such share on the date
of the applicable Call Notice or the Initial Value of such share.

 

(ii)                                  The “Initial Call Date” shall mean (A)
with respect to each share of Performance-Based Restricted Stock as to which the
Service Condition, but not the Performance Condition, has been attained at the
time of a 5(a)(ii) Termination, the earlier of (I) the date the Performance
Condition is first attained with respect to such share and (II) the six-month
anniversary of the 5(a)(ii) Termination, or (B) in all other cases, the date of
termination of the Executive’s employment with the Company.

 

(iii)                               For purposes of Section 5(b)(i), (A) the
termination of the Executive’s employment at the end of the term of the
Employment Agreement following the failure of the Company to offer the Executive
continued employment at a base salary not less than that in effect at the end of
such term shall be deemed to be a 5(a)(ii) Termination and (B) the termination
of the Executive’s employment at the end of the term of the Employment Agreement
following the Company’s offering the Executive continued employment at a base
salary not less than that in effect at the end of such term shall be deemed to
be a 5(a)(i) Termination.

 

(iv)                              Parent or the Call Assignee, as applicable,
may exercise the Call Option by delivering or mailing to the Executive (or to
his estate, if applicable), in accordance with Section 16 of this Agreement,
written notice of exercise (a “Call Notice”) at any time following the Initial
Call Date.  The Call Notice shall specify the date thereof, the number of Called
Shares and the Call Price.

 

(v)                                 Within ten (10) days after his receipt of
the Call Notice, the Executive (or his estate) shall tender to Parent or the
Call Assignee, as applicable, at its principal office the certificate or
certificates representing the Called Shares, duly endorsed in blank by the
Executive (or his estate) or with duly endorsed stock powers attached thereto,
all in form suitable for the transfer of such shares to Parent or the Call
Assignee, as applicable.  Upon its receipt of such shares, Parent or the Call
Assignee, as applicable, shall pay to the Executive the aggregate Call Price
therefore, in cash.

 

(vi)                              Parent or the Call Assignee, as applicable,
will be entitled to receive customary representations and warranties from the
Executive regarding the sale of the Called Shares pursuant to the exercise of
the Call Option as may reasonably requested by Parent or the Call Assignee, as
applicable, including but not limited to the representation that the Executive
has good and marketable title to the Called Shares to be transferred free and
clear of all liens, claims and other encumbrances.

 

7

--------------------------------------------------------------------------------


 

(vii)                           If Parent or the Call Assignee, as applicable,
delivers a Call Notice, then from and after the time of delivery of the Call
Notice the Executive shall no longer have any rights as a holder of the Called
Shares subject thereto (other than the right to receive payment of the Call
Price as described above), and such Called Shares shall be deemed purchased in
accordance with the applicable provisions hereof and Parent or the Call
Assignee, as applicable, shall be deemed to be the owner and holder of such
Called Shares.

 

(viii)                        Any Restricted Shares as to which the Call Option
is not exercised will remain subject to all terms and conditions of this
Agreement, including the continuation of Parent’s or the Call Assignee’s, as
applicable, right to exercise the Call Option.

 

(ix)                                This Section 5(b) is in addition to, and not
in lieu of, any rights and obligations of the Executive and Parent in respect of
the Restricted Shares contained in the “Stockholders’ Agreement” (as defined
below). Notwithstanding the above, this Section 5(b) shall be ineffective as to
each Vested Restricted Share on and following the later of (I) an IPO or any
other event which causes the Class A Common Stock, or other securities for which
all or substantially all of the Class A Common Stock may have been exchanged, to
be or become listed for trading on or over an established securities market or
established trading system and (II) the date on which such share becomes a
Vested Restricted Share.

 

(c)                                  Additional Terms.  This Agreement shall be
supplemented by the additional terms set out in Exhibit 5(c).

 

6.                                       Rights as a Stockholder; Dividends.

 

(a)                                  The Executive shall be the record owner of
the Restricted Shares unless and until such shares are sold or otherwise
disposed of, and as record owner shall be entitled to all rights of a common
stockholder of Parent, including, without limitation, voting rights, if any,
with respect to the Restricted Shares; provided that (i) any cash or in-kind
dividends paid with respect to Restricted Shares which are not Vested Restricted
Shares shall be withheld by Parent and shall be paid to the Executive, without
interest, only when, and if, such Restricted Shares shall become Vested
Restricted Shares (provided, however, that in the event of a rights offering in
which the Restricted Shares are entitled to participate, the Executive shall be
entitled to subscribe for and purchase any securities made available in such
rights offering with respect to all Restricted Shares, whether or not such
Restricted Shares are Vested Restricted Shares), and (ii) the Restricted Shares
shall be subject to the limitations on transfer and encumbrance set forth in
this Agreement and the stockholders’ agreement executed and entered into by and
between Parent, the Investors and the other parties thereto prior to the
Effective Date (such stockholders’ agreement, as it may be amended, superceded
or replaced from time to time, the “Stockholders’ Agreement”). A copy of the

 

8

--------------------------------------------------------------------------------


 

Stockholders’ Agreement, as in effect on the date hereof, is annexed hereto as
Exhibit B.  As soon as practicable following the vesting of any Restricted
Shares, certificates for such Vested Restricted Shares shall be delivered to the
Executive or to the Executive’s legal representative along with the stock powers
relating thereto.

 

(b)                                 At or promptly following an IPO or any other
transaction which makes Parent eligible to use SEC Form S-8, Parent shall
register all of the Restricted Shares (whether or not vested) on Form S-8 or an
equivalent registration statement (including, at Parent’s option, on the Form
S-1 filed in connection with an IPO), and use reasonable commercial efforts to
keep such registration effective so long as the Executive continues to hold any
of the Restricted Shares.

 

7.                                       Restrictive Legend.  All certificates
representing Restricted Shares shall have affixed thereto a legend in
substantially the following form, in addition to any other legends that may be
required under federal or state securities laws, unless and to the extent
determined inapplicable or unnecessary by Parent:

 

THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS
ON TRANSFER AND AN OPTION TO PURCHASE SET FORTH IN A CERTAIN RESTRICTED STOCK
AWARD AGREEMENT BETWEEN WMG PARENT CORP. AND THE REGISTERED OWNER OF THIS
CERTIFICATE (OR HIS PREDECESSOR IN INTEREST) AND A STOCKHOLDERS’ AGREEMENT TO
WHICH WMG PARENT CORP. AND THE REGISTERED OWNER OF THIS CERTIFICATE (OR HIS
PREDECESSOR IN INTEREST) ARE PARTIES, WHICH AGREEMENTS ARE BINDING UPON ANY AND
ALL OWNERS OF ANY INTEREST IN SAID SHARES. SAID AGREEMENTS ARE AVAILABLE FOR
INSPECTION WITHOUT CHARGE AT THE PRINCIPAL OFFICE OF WMG PARENT CORP. AND COPIES
THEREOF WILL BE FURNISHED WITHOUT CHARGE TO ANY OWNER OF SAID SHARES UPON
REQUEST.

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.
 THESE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO
DISTRIBUTION OR RESALE, AND MAY NOT BE SOLD, MORTGAGED, PLEDGED, HYPOTHECATED OR
OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT FOR SUCH
SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED AND ANY APPLICABLE STATE
SECURITIES LAWS, UNLESS WMG PARENT CORP.  HAS RECEIVED AN OPINION OF COUNSEL,
WHICH OPINION IS REASONABLY SATISFACTORY TO IT, TO THE EFFECT THAT SUCH
REGISTRATIONS ARE NOT REQUIRED.

 

9

--------------------------------------------------------------------------------


 

8.                                       Transferability.

 

(a)                                  The Restricted Shares may not, at any time
prior to becoming Vested Restricted Shares, be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Executive and any
such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against Parent; provided that the
designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance; and provided further that the
foregoing restriction shall not apply to a sale of Restricted Shares in
compliance with the obligations, if any, of the holder thereof to sell such
shares pursuant to the “drag along” provisions of the Stockholders’ Agreement.

 

(b)                                 Prior to an IPO, neither the Executive nor
any transferee of the Executive (including any beneficiary, executor or
administrator) shall assign, alienate, pledge, attach, sell or otherwise
transfer or encumber the Restricted Shares upon or subsequent to their vesting,
except in accordance with the applicable provisions of this Agreement and the
Stockholders’ Agreement; provided, that, subject to the provisions of the
Stockholders’ Agreement, Vested Restricted Shares may be transferred (i) by will
or the laws of descent, or (ii) with the Board’s approval (which may be granted
or withheld at its sole discretion), by the Executive without consideration to
(A) any person who is a “family member” of the Executive, as such term is used
in the instructions to SEC Form S-8 (collectively, the “Immediate Family
Members”); (B) a trust solely for the benefit of the Executive and/or Immediate
Family Members; or (C) any other transferee as may be approved by the Board in
its sole discretion (collectively, the “Permitted Transferees”); provided, that,
the Executive gives the Board advance written notice describing the terms and
conditions of the proposed transfer and the Board notifies the Executive in
writing that such a transfer is in compliance with the terms of this Agreement;
provided, further, that, the restrictions upon any Vested Restricted Shares
transferred in accordance with this Section 8(b) shall apply to the Permitted
Transferee, such transfer shall be subject to the acceptance by the Permitted
Transferee of the terms and conditions hereof and of the Stockholders’
Agreement, and any reference in this Agreement or the Stockholders’ Agreement to
the Executive shall be deemed to refer to the Permitted Transferee, except that
(a) prior to an IPO, Permitted Transferees shall not be entitled to transfer any
Vested Restricted Shares other than by will or the laws of descent and
distribution or, with the Board’s approval (which may be granted or withheld at
its sole discretion), to a trust solely for the benefit of the Permitted
Transferee, and (b) the consequences of the termination of the Executive’s
employment with the Company under the terms of this Agreement shall continue to
be applied with respect to the Permitted Transferee to the extent specified in
this Agreement.

 

9.                                       Securities Laws.  The Executive
represents, warrants and covenants as follows:

 

(a)                                  The Executive is acquiring the Restricted
Shares for his own account and not with a view to, or for sale in connection
with, any distribution of the Restricted Shares in violation of the Securities
Act or any rule or regulation under the Securities Act or in violation of any
applicable state securities law.

 

10

--------------------------------------------------------------------------------


 

(b)                                 The Executive has had such opportunity as he
has deemed adequate to obtain from representatives of Parent such information as
is necessary to permit him to evaluate the merits and risks of his investment in
the Parent.

 

(c)                                  The Executive has sufficient experience in
business, financial and investment matters to be able to evaluate the risks
involved in acquiring of the Restricted Shares and to make an informed
investment decision with respect to such investment.

 

(d)                                 The Executive can afford the complete loss
of the value of the Restricted Shares and is able to bear the economic risk of
holding such shares for an indefinite period.

 

(e)                                  The Executive understands that (i) the
Restricted Shares have not been registered under the Securities Act and are
“restricted securities” within the meaning of Rule 144 under the Securities Act;
(ii) the Restricted Shares cannot be sold, transferred or otherwise disposed of
unless they are subsequently registered under the Securities Act or an exemption
from registration is then available; (iii) in any event, the exemption from
registration under Rule 144 will not be available for at least one (1) year and
even then will not be available unless a public market then exists for such
shares, adequate information concerning Parent is then available to the public,
and other terms and conditions of Rule 144 are complied with and (iv) there is
now no registration statement on file with the SEC with respect to the
Restricted Shares and, except as set forth in Section 6(b) hereof or in the
Stockholders’ Agreement, there is no commitment on the part of Parent to make
any such filing.

 

(f)                                    In addition, upon any Restricted Shares
becoming Vested Restricted Shares, the Executive will make or enter into such
other written representations, the warranties and agreements as the Board may
reasonably determine are legally required in order to comply with applicable
securities laws.

 

10.                                 Adjustments for Stock Splits, Stock
Dividends, etc.

 

(a)                                  If from time to time during the term of
this Agreement there is any stock split-up, stock dividend, stock distribution
or other reclassification of Parent’s Class A Common Stock, any and all new,
substituted or additional securities to which the Executive is entitled by
reason of his ownership of the Restricted Shares shall be immediately subject to
the terms of this Agreement.

 

(b)                                 If the Parent’s Class A Common Stock is
converted into or exchanged for, or stockholders of Parent receive by reason of
any distribution in total or partial liquidation, securities of another
corporation, or other property (including cash), pursuant to any merger of
Parent or acquisition of its assets, then the rights of Parent under this
Agreement shall inure to the benefit of Parent’s successor and this Agreement
shall apply to the securities or other property received upon such conversion,
exchange or distribution in the same manner and to the same extent as the
Restricted Shares.

 

11

--------------------------------------------------------------------------------


 

11.                                 Confidentiality of the Agreement.  The
Executive agrees to keep confidential the terms of this Agreement.  This
provision docs not prohibit the Executive from providing this information on a
confidential and privileged basis to the Executive’s attorneys or accountants
for purposes of obtaining legal or tax advice or as otherwise required by law,
regulation or stock exchange rule.

 

12.                                 Severability.  The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement, and each
other provision of the Agreement shall be severable and enforceable to the
extent permitted by law.

 

13.                                 Waiver.  Any right of Parent contained in
the Agreement may be waived in writing by the Board. No waiver of any right
hereunder by any party shall operate as a waiver of any other right, or as a
waiver of the same right with respect to any subsequent occasion for its
exercise, or as a waiver of any right to damages.  No waiver by any party of any
breach of this Agreement shall be held to constitute a waiver of any other
breach or a waiver of the continuation of the same breach.

 

14.                                 No Rights to Employment.  Nothing contained
in this Agreement shall be construed as giving the Executive any right to be
retained, in any position, as an employee, consultant or director of the Company
or its affiliates or shall interfere with or restrict in any way the right of
the Company or its affiliates, which are hereby expressly reserved, to remove,
terminate or discharge the Executive at any time for any reason whatsoever.

 

15.                                 Entire Agreement.  This Agreement contains
the entire agreement and understanding of the parties hereto with respect to the
subject matter contained herein and supersedes all prior communications,
representations and negotiations in respect thereto.  No change, modification or
waiver of any provision of this Agreement shall be valid unless the same be in
writing and signed by the parties hereto.

 

16.                                 Notices.  Any notice, consent, request or
other communication made or given in accordance with this Agreement shall be in
writing and shall be deemed to have been duly given when actually received or,
if mailed, three days after mailing by registered or certified mail, return
receipt requested, or one business day after mailing by a nationally recognized
express mail delivery service with instructions for next-day delivery, to those
persons listed below at their following respective addresses or at such other
address or person’s attention as each may specify by notice to the others:

 

To Parent:

 

WMG Parent Corp.

75 Rockefeller Plaza

New York, New York 10019

Attention: General Counsel

 

12

--------------------------------------------------------------------------------


 

with a copy to:

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, New York 10019

Attention: Michael J. Segal, Esq.

 

To the Executive:

 

The most recent address for the Executive in the records of Parent or the
Company.  The Executive hereby agrees to promptly provide Parent and the Company
with written notice of any change in the Executive’s address for so long as this
Agreement remains in effect.

 

17.                                 Beneficiary.  The Executive may file with
the Board a written designation of a beneficiary on such form as may be
prescribed by the Board and may, from time to time, amend or revoke such
designation.  If no designated beneficiary survives the Executive, the executor
or administrator of the Executive’s estate shall be deemed to be the Executive’s
beneficiary.  The Executive’s beneficiary shall succeed to the rights and
obligations of the Executive hereunder upon the Executive’s death, except as
maybe otherwise described herein.

 

18.                                 Successors.  The terms of this Agreement
shall be binding upon and inure to the benefit of Parent, its successors and
assigns, and of the Executive and the beneficiaries, executors, administrators,
heirs and successors of the Executive.

 

19.                                 Modifications.  No change, modification or
waiver of any provision of this Agreement shall be valid unless the same be in
writing and signed by the parties hereto.

 

20.                                 Restricted Stock Award Subject to the
Stockholders’ Agreement.  By entering into this Agreement the Executive agrees
and acknowledges that the Executive has received and read the Stockholders’
Agreement.  The Stockholders’ Agreement as it may be amended from time to time
is hereby incorporated herein by reference.  In the event of a conflict between
any term or provision contained herein and any terms or provisions of the
Stockholders’ Agreement, the applicable terms and provisions of the
Stockholders’ Agreement will govern and prevail except with respect to
Section 5(b) hereof.  Notwithstanding the above, Section 4.1 of the
Stockholders’ Agreement (“Tag-Along”) shall not apply to Unvested Restricted
Shares.

 

21.                                 GOVERNING LAW: CONSENT TO JURISDICTION.
 THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF DELAWARE APPLICABLE TO AGREEMENTS MADE AND TO BE WHOLLY
PERFORMED WITHIN THAT STATE. ANY ACTION TO ENFORCE THIS AGREEMENT MUST BE
BROUGHT IN A COURT SITUATED IN, AND THE PARTIES HEREBY CONSENT TO THE
JURISDICTION OF, COURTS SITUATED IN NEW YORK COUNTY, NEW YORK. EACH PARTY HEREBY
WAIVES THE RIGHTS TO CLAIM THAT ANY SUCH

 

13

--------------------------------------------------------------------------------


 

COURT IS AN INCONVENIENT FORUM FOR THE RESOLUTION OF ANY SUCH ACTION.

 

22.                                 JURY TRIAL WAIVER.  THE PARTIES EXPRESSLY
AND KNOWINGLY WAIVE ANY RIGHT TO A JURY TRIAL IN THE EVENT ANY ACTION ARISING
UNDER OR IN CONNECTION WITH THIS AGREEMENT IS LITIGATED OR HEARD IN ANY COURT.

 

23.                                 Interpretation.  The headings of the
Sections hereof are provided for convenience only and are not to serve as a
basis for interpretation or construction, and shall not constitute a part, of
this Agreement.  The term “Company” as used herein with reference to the
employment of the Executive or the termination thereof shall refer to the
Company and each member of the “Parent Group” (as defined in
Section 2(b)(iii)(11).

 

24.                                 Signature in Counterparts.  This Agreement
may be signed in counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
 The parties hereto confirm that any facsimile copy of another party’s executed
counterpart of this Agreement (or its signature page thereof) will be deemed to
be an executed original thereof.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

 

WMG PARENT CORP.

 

 

 

 

 

/s/ David H. Johnson

 

 

By:

David H. Johnson

 

Title:

 

 

 

 

 

/s/ Paul-Rene Albertini

 

 

PAUL-RENE ALBERTINI

 

14

--------------------------------------------------------------------------------


 

Schedule A

 

UK Resident Executive

 

1.                                       Tax indemnity

 

Without prejudice to Section 3 of the Agreement (“Taxes”) which shall apply in
respect of taxes which are required to be withheld and/or paid in the U.S.A. or
other jurisdictions outside of the UK, the Executive unconditionally and
irrevocably agrees:

 

1.1                                 as a condition of the Restricted Stock Award
being made to the Executive, to enter into a tax election under section 431(1)
of Income Tax (Earnings and Pensions) Act 2003 (“ITEPA”) to fully dis-apply the
provisions of Chapter 2 of Part 7 of ITEPA in respect of restricted securities
in such form as is approved or agreed with the Inland Revenue under the terms of
section 431(5) of ITEPA (a sample copy of which is attached to the Agreement as
Exhibit A); and

 

1.2                                 to place the Company in funds and to
indemnify the Company in respect of any and all liability to income tax which
the Company is liable to account for on behalf of the Executive directly to any
taxation authority (including, but without limitation, through the UK PAYE
system) and any and all liability to social security which the Company is liable
to account for on behalf of the Executive to any taxation authority (including,
but without limitation, primary class 1 (employee’s) national insurance
contributions in the UK) which arises (or may arise) as a consequence of or in
connection with the award, issue or transfer to the Executive of the Restricted
Shares,

 

but, notwithstanding the forgoing, the Company and the Executive acknowledge
that they both consider that the amount that the Executive is paying for the
Restricted shares pursuant to this Agreement is equal to “IUMV” (as that term is
defined in section 428 ITEPA) and that, therefore, no UK income tax payable in
respect of employment income will become due in connection with the award, issue
or transfer to the Executive of the Restricted Shares whether under Chapter 2 of
Part 7 of ITEPA or otherwise.

 

15

--------------------------------------------------------------------------------


 

2.                                       Relevance or contract of employment

 

2.1                                The provisions set out in paragraph 2 of this
Schedule are without prejudice to the terms set out in Section 14 of the
Agreement (“No Rights to Employment”).

 

2.2                                The award of the Restricted Shares will not
form part of the Executive’s entitlement to remuneration or benefits pursuant to
his Employment Contract or any other contract of employment.  The existence of a
contract of employment between any person and the Company or any member of the
Parent Group does not give such person any right or entitlement to have an award
of shares made to him or any expectation that such an award will or might be
made to him whether subject to any conditions or at all.

 

2.3                                The rights and obligations of the Executive
under the terms of his contract of employment with the Company or any member of
the Parent Group shall not be affected by the award of Restricted Shares.

 

2.4                                The rights granted to the Executive upon the
award of Restricted Shares shall not afford the Executive any rights or
additional rights to compensation or damages in consequence of the loss or
termination of his office or employment with the Company or any member of the
Parent Group for any reason whatsoever.

 

2.5                                The Executive shall not be entitled to any
compensation or damages for any loss or potential loss which he may suffer by
reason of being or becoming unable to dispose of the Restricted Shares for Fair
Market Value or the Restricted Shares not vesting in consequence of the loss or
termination of his office or employment with the Company or any member of the
Parent Group for any reason (including, without limitation, any breach of
contract by his employer) or in any other circumstances whatsoever.

 

2.6                                Benefits received under this Agreement are
not pensionable in any circumstances.

 

3.                                       Third party rights

 

3.1                                Subject to paragraphs 3.2 and 3.3 below, the
Company (and any other member of the Parent Group of which the Executive is an
officer or employee or has a liability to pay income tax or social security in
the UK by virtue of the Executive being an officer or employee of any member of
the Parent Group) (the “Third Party”) may rely upon and enforce the terms of
paragraphs 1 and 2 of this schedule against the Executive.

 

3.2                                The third party rights referred to in
paragraph 3.1 may only be enforced by the relevant third subject to and in
accordance with the provisions of the Contracts (Rights of Third Parties) Act
1999 (the “1999 Act”) and all other relevant terms of this Agreement.

 

16

--------------------------------------------------------------------------------


 

3.3                                Notwithstanding any other provision of this
Agreement and unless the Company or the Parent (on behalf of any other Third
Party which is not the Company) agree otherwise in writing, the Parent and the
Executive may not rescind or vary any of the provisions of this schedule so as
to extinguish or alter the Third Party’s rights under this paragraph 4 without
his prior written consent and accordingly section 2(l)(a) to (c) of the 1999 Act
shall not apply with respect to the Third Party’s rights under paragraph 3.1.

 

3.4                                Except as provided in this paragraph, a
person who is not a party to this Agreement has no right under the 1999 Act to
rely upon or enforce any term of this schedule but this does not affect any
right or remedy of a third party which exists or is available apart from that
Act.

 

4.                                       Governing law and jurisdiction

 

4.1                                Without prejudice to the terms of Section 21
of the Agreement, the terms of this schedule (and the terms of the Agreement
insofar as they relate to the enforcement of any right or obligation set out in
this schedule) shall be governed by and construed in accordance with the law of
England and Wales.

 

4.2                                To the extent that any party seeks to enforce
any right or obligation set out in this schedule:

 

4.2.1                       each party irrevocably submits to the exclusive
jurisdiction of the courts of England and Wales over any claim, dispute or
matter arising under or in connection the terms of this schedule;

 

4.2.2                       each party irrevocably waives any objection which it
may have now or later to proceedings being brought in the courts of England and
Wales and any claim that proceedings have been brought in an inconvenient forum;
and

 

4.2.3                       each party further irrevocably agrees that a
judgement in any proceedings brought in the courts of England and Wales shall be
conclusive and binding upon each party and may be enforced in the courts of any
other jurisdiction.

 

17

--------------------------------------------------------------------------------


 

Annex A

 

Joint Election under s431 ITEPA 2003 for full or partial disapplication of
Chapter 2 Income Tax (Earnings and Pensions) Act 2003

 

One Part Election

 

1.                                      Between

 

the Executive

[Insert name of Executive]

 

 

whose National Insurance Number is

  [insert NINO]

 

 

and

 

 

 

the Company (of which the Executive is an officer or an employee)

[insert name of Company

 

 

that

employs the Executive]

 

 

of Company Registration Number

[Insert number]

 

2.                                      Purpose of Election

 

This joint election is made pursuant to section 431(1) or 431(2) Income Tax
(Earnings and Pensions) Act 2003 (ITEPA) and applies where employment-related
securities, which are restricted securities by reason of section 423 ITEPA, are
acquired.

 

The effect of an election under section 431(1) is that, for the relevant Income
Tax and NIC purposes, the employment-related securities and their market value
will be treated as if they were not restricted securities and that sections 425
to 430 ITEPA do not apply.  An election under section 431(2) will ignore one or
more of the restrictions in computing the charge on acquisition.  Additional
Income Tax will be payable (with PAYE and NIC where the securities are Readily
Convertible Assets).

 

Should the value of the securities fall following the acquisition, It is
possible that Income Tax/NIC that would have arisen because of any future
chargeable event (in the absence of an election) would have been less than the
Income Tax/NIC due by reason of this election.  Should this be the cease, there
is no Income Tax/NIC relief available under Part 7 of ITEPA 2003; nor is it
available if the securities acquired are subsequently transferred, forfeited or
revert to the original owner.

 

3.                                      Application

 

This joint election is made not later than 14 days after the date of acquisition
of the securities by the employee and applies to:

 

Number of securities

[insert number of shares]

 

 

Description of securities

[Class A Common Stock]

 

18

--------------------------------------------------------------------------------


 

Name of issuer of securities

WMG PARENT CORP., a Delaware Corporation

 

 

Acquired by the Executive on

[insert date]

 

4.                                      Extent of Application

 

This election disapplies s.431(1) ITEPA: All restrictions attaching to the
securities.

 

5.                                      Declaration

 

This election will become irrevocable upon the later of its signing or the
acquisition of employment-related securities to which this election applies.

 

In signing this joint election, we agree to be bound by its terms as stated
above.

 

 

 

 

     /     /          

 

Signature (Executive)

Date

 

 

 

 

 

 

     /     /          

 

Signature (for and on behalf of the Company)

Date

 

 

 

 

 

 

 

Position in company

 

 

Note:                   Where the election is in respect of multiple
acquisitions, prior to the date of any subsequent acquisition of a security it
may be revoked by agreement between the employee and employer in respect of that
and any later acquisition.

 

19

--------------------------------------------------------------------------------


Exhibit 5(c)

 

Additional Terms

 

Notwithstanding any provisions to the contrary in this Agreement, in the event
of the termination of Executive’s employment, or in the event of a Change in
Control, the Executive shall, in respect of the treatment of Restricted Stock
(including, without limitation, the mechanics, timing, acceleration or
non-acceleration of vesting) be treated no less favourably than any other
executive of Warner Music Group (other than Edgar Bronfman, Jr. and Lyor Cohen)
who has restricted stock agreements would be treated under such agreements, or
under their respective employment agreements, in the event that their employment
is terminated under the same circumstances, or in the event of a Change in
Control.

 

For the avoidance of doubt, nothing in this letter shall be construed as giving
Executive any entitlement to (a) an increased number of shares of Restricted
Stock over and above that provided for under this Agreement or (b) a reduction
to the price pursuant at which Executive can purchase Restricted Stock to below
that price specified in this Agreement.

 

END OF EXHIBIT

 

20

--------------------------------------------------------------------------------
